EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Jay Rowe on November 08, 2021.
The application has been amended as follows: 
Amend Claim 1: After “on the basis of the total mass of the composition” Add: “, and
wherein when 100 mL of the lubricating oil composition is placed in a beaker and exposed to a 1 cm wide steel piece cut from the inner tube of a shock absorber and allowed to stand in a thermostat at 140[Symbol font/0xB0]C for 96 hours no sludge is formed on the bottom surface of the beaker, and when tested with a Bowden-type reciprocating friction tester the width of a wear mark on the lower test piece measured under an optical microscope is 0.79 mm or less.”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted August 18, 2021, were received and deemed persuasive.
Amended claims 1, 2 and 4-9, filed August 18, 2021, are pending and have been fully considered.  Claim 3 has been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 2 and 4-9 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a lubricating oil composition for shock absorbers, the lubricating oil composition comprising: (A) a base oil; (B) a hydrocarbon compound selected from the group of compounds of formula (1) and formula (2); and (C) a phosphite ester, 

    PNG
    media_image1.png
    168
    473
    media_image1.png
    Greyscale

wherein RA to RE each independently represent a hydrocarbon group containing 1 to 18 carbon atoms, an alkenyl group containing 2 to 18 carbon atoms, an aryl group containing 6 to 18 carbon atoms, an aralkyl group containing 7 to 18 carbon atoms, p, q, r and t are each independently an integer of 1 to 5, s is an integer of 0 to 4, RA to RE may be mutually identical or different, and wherein a content of the component (B) is from 0.001% by mass or more and is to 0.1% by mass or less, on the basis of the total mass of the composition, and
wherein when 100 mL of the lubricating oil composition is placed in a beaker and exposed to a 1 cm wide steel piece cut from the inner tube of a shock absorber and allowed to stand in a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Latosha Hines/Primary Examiner, Art Unit 1771